internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-100009-01 date date distributing llc controlled parent sub business a business b business d q r t this letter responds to your date request for a supplement to our letter_ruling dated date the original ruling plr and supplemented by letter_ruling dated date the first supplemental ruling plr additional information was requested and submitted in subsequent correspondence the legend abbreviations summary of facts proposed transactions representations and caveats appearing in the original ruling and the first supplemental ruling are incorporated by reference the ruling contained in this letter is based upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of this material may be required as part plr-100009-01 of the audit process the original ruling addressed certain federal_income_tax consequences of a proposed transfer by distributing of business b to controlled for controlled stock followed by the distribution the distribution of controlled stock pro_rata to distributing’s shareholders under the proposal distributing would continue to own the only membership interest in llc an entity intended to be disregarded as separate from distributing for federal_income_tax purposes under sec_301_7701-3 of the procedure and administration regulations at the time of the original ruling_request we received financial information indicating that each of business a and business d had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the previous five years the first supplemental ruling addressed certain federal_income_tax consequences of a proposed transfer by distributing of a q percent membership interest in llc to parent in exchange for r percent of the parent stock followed by parent’s transfer of its interest in llc to sub which is wholly owned by parent in addition distributing sold a q percent membership in llc to sub under the proposal distributing would retain a t percent greater than percent interest in llc and continue to control the operation of business d through llc supplemental facts and proposed transaction because distributing was considering selling business a at the time of the original request distributing compared the offers it was receiving for its business a with offers being made to other potential sellers of like businesses based in part on these comparisons distributing re-evaluated the advantages of business a in addition a competitor of distributing in business a was offered for sale at an attractive price distributing purchased such competitor abandoned its efforts to dispose_of business a and has continued to conduct business a in addition distributing has concluded that it would prefer not to meet the continuing capital needs of business d and that the risks and volatility associated with business d are too great to justify distributing’s continuing investment in and conduct of such business disposing of its interest in llc also would facilitate distributing’s management and repayment of certain debt some of which would have been repaid from the proceeds of selling business a and some of which has been incurred since the date of the first supplemental ruling therefore distributing proposes to transfer its interest in llc to parent plr-100009-01 representations distributing makes the following representations concerning the supplemental facts and proposed transaction a the five years of financial information submitted on behalf of distributing’s business a and business d represents in each case the corporation’s present operation of such business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted b since the date of the original ruling distributing has continued the active_conduct of business a and business d independently and with its separate employees and following distributing’s disposition of its interest in llc distributing will continue the active_conduct of business a independently and with its separate employees c except with respect to distributing’s disposition of its interest in llc there is no plan or intention to liquidate distributing to merge distributing with any other corporation or to sell or otherwise dispose_of the assets of distributing except in the ordinary course of business d at the time of the first supplemental ruling distributing had no intention to dispose_of or dilute its interest in llc e the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled f distributing expects that the transfer of its interest in llc and or business d will be a fully taxable transaction ruling based solely on the information submitted in the original and supplemental requests we rule that the supplemental facts and proposed transaction will have no adverse effect on the original ruling or the first supplemental ruling caveats plr-100009-01 no opinion is expressed on the tax treatment of the supplemental facts and proposed transaction if the transfer of the llc interest is not effected by a fully taxable transaction and no opinion is expressed on the tax treatment of the supplemental facts and proposed transaction under other provisions of the internal_revenue_code or income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the supplemental facts and proposed transaction that are not specifically covered by the above ruling in particular no opinion is expressed about the tax treatment of the transfer by distributing of its interest in llc and or business d this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by stephen p fattman assistant to the chief branch
